ITEMID: 001-4656
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: TUMILOVICH v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a Russian national, born in 1948 and living in Krasnodar.
A.
The applicant worked as an engineer for the joint-stock company “Saturn” (АООТ «САТУРН») (“the company”). Because of the financial difficulties of the company the applicant was ordered to take unpaid leave for the period from 12 October 1993 to 1 November 1995. It appears that the applicant decided to take further unpaid leave until December 1996.

In 1996, while on leave, the applicant brought an action for damages against the company requesting compensation for losses she had incurred and reinstatement in her former job.
On 13 December 1996 the Prikubansk District Court (Прикубанский районный суд) refused to deal with the applicant’s action on the grounds that she had failed to comply with the procedural requirements.
On 11 February 1997 the same court, after a public hearing, dismissed the applicant’s rectified action finding, inter alia, that the company’s financial difficulties had an objective basis which was beyond the court’s control.
On 25 March 1997 the Krasnodarsk Regional Court (Краснодарский краевой суд), upon the applicant's appeal, upheld the judgment of the Prikubansk District Court.
On 8 April 1997, the applicant was dismissed from work following a reorganisation of the company.

The applicant lodged several complaints with various State administrative authorities. On 25 December 1996 and 19 May 1998 she was informed by the Regional Work Inspectorate (Государственная инспекция труда по Краснодарскому Краю) and the Federal Work Inspectorate (Федеральная инспекция труда) respectively that labour disputes fell within the competence of the national courts.

By letter of 17 June 1997 the Deputy Krasnodarsk Regional Prosecutor (заместитель прокурора Краснодарского края) rejected the applicant’s application to file an appeal for a supervisory review (hereafter referred to as an “application for a supervisory review”) (жалоба в порядке надзора) against the ordinary courts’ judgments, finding that the issues raised by the applicant had been properly dealt with by the national courts.
The applicant lodged another application for supervisory review with the Krasnodarsk Regional Court requesting that the ordinary courts’ judgments be quashed and her case reconsidered. By letter of 5 August 1997 the Deputy President of the Krasnodarsk Regional Court informed the applicant that her application had been rejected for being unsubstantiated, as confirmed by letter of 3 December 1997 from the President of the Regional Court.
By letter of 6 August 1997 the Krasnodarsk Regional Prosecutor (Прокурoр Краснодарского края) rejected the applicant’s third application for a supervisory review.
By letters of 8 August 1997 and 19 February 1998 the Prosecutor General Office (Генеральная прокуратура) dismissed the applicant’s fourth application for a supervisory review against the ordinary courts’ judgments.

By letter of 15 June 1998 the President of the Civil Chamber of the Supreme Court (Председатель состава Судебной коллегии по гражанским делам Верховного Суда) rejected the applicant’s fifth application for a supervisory review as unsubstantiated.
By letter of 14 October 1998 the Deputy Prosecutor General (Заместитель Генерального Прокурoра) rejected the applicant’s sixth and last application for a supervisory review.

By letter of 15 February 1999 the Constitutional Court (Конституционный Суд) informed the applicant that it was not competent to deal with her complaint.
B. Relevant domestic law
According to Article 319 of the Code of Civil Procedure (“the Code”), judgments, court rulings and decrees which have entered into force, may be reviewed by way of supervision following a “protest” (протест) lodged by the persons listed in Article 320 of the Code.
According to Article 320 of the Code, the persons competent to lodge a protest are the Prosecutor General and the President of the Supreme Court.

According to Article 322 of the Code, the persons listed in Article 320 are entitled, subject to certain conditions, to obtain the case file in a civil case in order to establish whether there are any grounds for lodging a protest by way of supervision.

